Appeal by the defendant from an order of the Supreme Court, Kings County, dated February 28, 2005 (Marrero, J.), which, after a hearing pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court’s determination designating him a level three sex offender was supported by clear and convincing evidence (see Correction Law § 168-n [3]; People v O’Neal, 26 AD3d 365 [2006]; People v Glenn, 24 AD3d 427 [2005]; People v Johnson, 23 AD3d 635 [2005] ; People v Gambetta, 19 AD3d 571 [2005]).
The defendant failed to present clear and convincing evidence of the existence of special circumstances to warrant a downward departure from his presumptive risk level as determined by the risk assessment instrument (see People v Davis, 26 AD3d 364 [2006] ; People v Masters, 19 AD3d 387 [2005]; People v Williams, 19 AJ)3d 388 [2005]). Miller, J.E, Goldstein, Mastro and Dillon, JJ., concur.